In re Northshore Workforce, L.L.C.; Rodney Strain, In His Capacity As Sheriff Of St. Tammany Parish; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of St.- Tammany, 22nd Judicial District Court Div. I, No. 2015-11850; to the Court of Appeal, First Circuit, No. 2016 CW 0044.
Granted. The judgment of the district court is vacated and set aside. The case is remanded to the district court, which is instructed to make a determination of whether East Baton Rouge Parish was a proper venue for the suit prior to ruling on relator’s exception of prescription. See Land v. Vidrine, 10-1342 (La.3/15/11), 62 So.3d 36.
HUGHES, J., recused.